                  Case 21-11194-JTD              Doc 23       Filed 08/31/21        Page 1 of 4




                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

                                                             :
    In re:                                                   : Chapter 11
                                                             :
    SEQUENTIAL BRANDS GROUP, INC., et                        : Case No. 21-11194 (JTD)
    al.,                                                     :
                                                             : (Joint Administration Requested)
                     Debtors.1                               :
                                                             :

                                   NOTICE OF APPEARANCE AND
                                 REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned appear as proposed counsel for Bank of

America N.A., as administrative agent and collateral agent (the “Bank”) under the Debtors’

prepetition first lien credit facility, and pursuant to Rules 2002, 3017, 9007, and 9010 of the Rules

of Bankruptcy Procedure and 11 U.S.C. § 1109(b) request that all notices given or required in the

above-captioned Chapter 11 cases, and all documents, and all other papers served in these cases,

be given to and served upon:

Julia Frost-Davies, Esq.                                        Jamie L. Edmonson, Esq.
Christopher L. Carter, Esq.                                     James L. Lathrop, Esq.
Morgan Lewis & Bockius LLP                                      1201 N. Market Street, Suite 1406
One Federal Street                                              Wilmington, DE 19801
Boston, MA 02110-1726                                           Phone: 302-516-1700
Phone: 617-951-8422                                             Fax: 302-516-1699
Fax: 617-341-7701                                               jedmonson@rc.com
julia.frost-davies@morganlewis.com                              jlathrop@rc.com
christopher.carter@morganlewis.com
                                                                -and-



1
        The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Sequential Brands
Group, Inc. (2789), SQBG, Inc. (9546), Sequential Licensing, Inc. (7108), William Rast Licensing, LLC (4304),
Heeling Sports Limited (0479), Brand Matter, LLC (1258), SBG FM, LLC (8013), Galaxy Brands LLC (9583), The
Basketball Marketing Company, Inc. (7003), American Sporting Goods Corporation (1696), LNT Brands LLC (3923),
Joe’s Holdings LLC (3085), Gaiam Brand Holdco, LLC (1581), Gaiam Americas, Inc. (8894), SBG-Gaiam Holdings,
LLC (8923), SBG Universe Brands, LLC (4322), and GBT Promotions LLC (7003). The Debtors’ corporate
headquarters and the mailing address for each Debtor is 1407 Broadway, 38th Floor, New York, NY 10018.
               Case 21-11194-JTD         Doc 23      Filed 08/31/21    Page 2 of 4



                                    Rachel Jaffe Mauceri, Esq.
                                      Robinson & Cole LLP
                                  1650 Market Street, Suite 3600
                                     Philadelphia, PA 19103
                                      Phone: 215-398-0556
                                        rmauceri@rc.com


       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the rule specified

above but also includes, without limitation, orders and notices of any application, motion, petition,

pleading, request, complaint or demand, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, electronically or otherwise, which affects

the Debtors or the property of the Debtors.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for Service

of Papers shall not be deemed or construed to be a waiver of any of the rights of the Bank, including,

without limitation, to (i) have final orders in non-core matters entered only after de novo review by a

higher court, (ii) trial by jury in any proceeding so triable in these cases, or any case, controversy, or

adversary proceeding related to these cases, (iii) have the reference withdrawn in any matter subject to

mandatory or discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which the Bank may be entitled in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.

Dated: August 31, 2021                ROBINSON & COLE LLP

                                       /s/ Jamie L. Edmonson
                                      Jamie L. Edmonson (No. 4247)
                                      James F. Lathrop (No. 6492)
                                      1201 N. Market Street, Suite 1406
                                      Wilmington, DE 19801
                                      Tel: (302) 516-1700
                                      Fax: (302) 516-1699
                                      jedmonson@rc.com
                                      jlathrop@rc.com

                                                 2
Case 21-11194-JTD   Doc 23    Filed 08/31/21     Page 3 of 4




                -and-

                Rachel Jaffe Mauceri (proposed pro hac vice)
                Robinson & Cole LLP
                1650 Market Street, Suite 3600
                Philadelphia, PA 19103
                Tel: (215) 398-0556
                Fax: (215) 827-5982
                rmauceri@rc.com

                -and-

                Julia Frost-Davies, Esq. (proposed pro hac vice)
                Christopher L. Carter, Esq. (proposed pro hac vice)
                Morgan Lewis & Bockius LLP
                One Federal Street
                Boston, MA 02110-1726
                Phone: 617-951-8117
                Fax:       617-341-7701
                julia.frost-davies@morganlewis.com
                christopher.carter@morganlewis.com

                Counsel to Bank of America N.A., as administrative agent and
                collateral agent under the Debtors’ prepetition first lien credit
                facility.




                             3
               Case 21-11194-JTD        Doc 23     Filed 08/31/21     Page 4 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 31 day of August 2021, a true and correct copy of the
foregoing Notice of Appearance and Request for Service of Papers was sent via ECF Noticing to
all parties receiving ECF Notices in these chapter 11 cases.

                                                     /s/ Jamie L. Edmonson
                                                     Jamie L. Edmonson, Esq. (No. 4247)
